Citation Nr: 1216535	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder rotator cuff tendonitis prior to December 4, 2007 and in excess of 30 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for right elbow epicondylitis.

3.  Entitlement to a compensable evaluation for scar, residuals right thigh lipoma prior to December 4, 2007 and in excess of 10 percent thereafter.   


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1982 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board previously remanded this matter in March 2011.  The Board finds that there has been substantial compliance with the remand directives with regard to the claim for an increased rating for scar, residuals right thigh lipoma.  Stegall v. West, 11 Vet. App. 168, 271 (1998).

The issues of entitlement to an increased ratings for right shoulder rotator cuff tendonitis and for right elbow epicondylitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 4, 2007, scar, residuals of right thigh lipoma was manifested by a superficial scar with soreness and pain and without limitation of motion of the right thigh.  

2.  From December 4, 2007, scar, residuals of right thigh lipoma has been manifested by a superficial scar with soreness and pain and without limitation of motion of the right thigh.  

CONCLUSIONS OF LAW

1.  Prior to December 4, 2007, the criteria for a 10 percent rating for scar, residuals of right thigh lipoma, are met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7805 (2008).

2.  From December 4, 2007, the criteria for a rating in excess of 10 percent for scar, residuals of right thigh lipoma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 - 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a November 2007 letter, the RO provided the Veteran with notice of the evidence required to substantiate the claim for an increased rating for right thigh scar. The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had VA examinations for his scar disability.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2011). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).

The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118 , were amended in October 2008 (see 73 Fed. Reg. 54708  (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  The Veteran filed his claim for an increased rating in July 2007.  Therefore, the revised criteria are not applicable to the Veteran's claim.

The rating criteria pertaining to scars are set forth at Diagnostic Codes 7801 through 7805.  Diagnostic Code 7801 provides that scars, other than the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) warrant a 10 percent disability rating.  A 20 percent rating is warranted for an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is warranted for an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is warranted for an area or area exceeding 144 square inches (929 square centimeters).  38 C.F.R. 
§ 4.118.  Note (2) provides that  a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Diagnostic Code 7802 provides that scars, other than the head, face, or neck, that are superficial and that do not cause limited motion that are of an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent disability rating.  Note (2) provides that a superficial scar is not one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  

Diagnostic Code 7803 provides that superficial, unstable scars, warrant a 10 percent evaluation.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of skin over the scar.  Id.  According to Note (1), an unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar. Note (2) indicates that a superficial scar is not one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).     

Diagnostic Code 7804 provides that superficial scars, painful on examination, warrant a 10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).       

Diagnostic Code 7805 provides that other scars are to be rated on the limitation of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).       

The Veteran had a VA examination in December 2007.  The Veteran reported being diagnosed with scars, right thigh lipoma.  This condition had existed since 1999.  This problem was caused by removal of tissue from the leg.  The current symptoms were redness, soreness and pain of the right thigh.  It was noted that the leg gets weak and causes the Veteran to fall.  

Upon physical examination, there was a level scar present on the right thigh, measuring about 7 centimeters by 0.4 centimeters with hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture.  

The examiner noted that, for the established diagnosis of scars, right thigh lipoma, there was no change in diagnosis.  The reasons were as follows:  subjectively history of scars, right thigh lipoma and objectively, scar at right thigh, pain with range of motion, right hip.

The Veteran had a VA examination in April 2011.  The examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran underwent excision of a lipoma of the right thigh in November 1999.  The lipoma had been present for some years prior to the excision.  Subsequent to the surgery, it became progressively symptomatic.  With respect to current symptoms, the examiner noted that the proximal medial right thigh area becomes painful when pressure is applied to it, such as when clothing even slightly pressed down against it or when underlying muscle presses upward against it.  If prolonged, the area would become swollen.  The discomfort, in turn, restricted activity.  

Upon examination, the examiner noted that there was a scar on the upper half of the median right thigh.  The scar was oriented horizontal to the vertical axis of the thigh.  The scar was 0.5 centimeters by 6.5 centimeters in length.  There was no pain elicited on palpation.  There was no breakdown of the skin over the scar.  The scar was superficial, not deep.  There was no limitation of motion.  There was no inflammation, edema, keloid or fixation.  The scar was not elevated or depressed.  The texture of the scar was very typical of a mature scar.  There was very slight hyperpigmentation of the scar relative to the surrounding skin.  There was no induration and no soft tissue loss.  

After a careful review of the record, the Board finds that a 10 percent rating is warranted for the Veteran's right thigh lipoma from July 31, 2007, the date of the Veteran's claim for an increased rating, as the evidence reasonably demonstrates that the symptoms of soreness and pain were present as of the date of the claim for an increased rating.  Therefore, a 10 percent rating is granted for scar, residuals of right thigh lipoma from July 31, 2007.  

The Board finds that a rating in excess of 10 percent is not assignable for the right thigh scar at any point during the appeal.  The pertinent rating criteria provide that a rating in excess of 10 percent is assignable for a scar that is deep or causes limited motion and exceeds 12 square inches in area.  See 38 C.F.R. § 4.118, DC 7801.   A higher rating is not assignable under Diagnostic Code 7801, as the scar is superficial and does not exceed 12 square inches.  In addition, as there is no evidence of limitation of function due to the scar, a higher rating may not be assigned on that basis.  38 C.F.R. § 4.118, Diagnostic Code 7805.  






III.  Extraschedular considerations

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1)  are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The schedular evaluations are adequate to evaluate the disability on appeal.  The Veteran has not contended that his service-connected scar, residuals right thigh lipoma causes marked interference with employment or requires frequent periods of hospitalization.  Nor are any findings present that are not reflected in the ratings assigned.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, and the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent rating is granted for scar, residuals right thigh lipoma from July 31, 2007, subject to regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for scar, residuals right thigh lipoma is denied.


REMAND

Additional development is necessary with respect to the Veteran's claims for an increased rating for right shoulder rotator cuff tendonitis.  

The Board previously remanded this matter in order to afford the Veteran a VA examination of the right shoulder and right elbow.  The VA examination report dated in April 2011 indicates that the examiner was not able to obtain range of motion findings for the shoulder and the elbow.  In the examination report, the VA examiner indicated that the Veteran would not cooperate with the examination.

In October 2011, the Veteran submitted a written statement regarding the VA examination.  The Veteran indicated that he tried to cooperate with the examination but that the examination was painful and that he advised the examiner of how painful the motion was. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The April 2011 VA examination is inadequate because it does not contain range of motion findings. 

In light of the forgoing, the Board finds that a new VA examination is necessary in order to fulfill the VA's duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his right elbow and right shoulder. The examination should be performed by a different physician than performed the April 2011 VA examination.

The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.

2.  The examiner should provide detailed findings in order to evaluate the Veteran's right elbow disability according to Diagnostic Code 5206 (limitation of flexion of the forearm). 

The VA examiner should indicate whether the Veteran's elbow disability is manifested by weakened movement, excess fatigability, incoordination or pain.  For any finding of pain with range of motion, the examiner should state the point at which pain begins, in terms of degrees.

In addition, the examiner should specify in terms of degrees any range of motion lost due to weakened movement, excess fatigability of incoordination. 




3.  The examiner should provide detailed findings in order to evaluate the Veteran's right shoulder disability according to Diagnostic Code 5201. 

The VA examiner should indicate whether the Veteran's right shoulder disability is manifested by weakened movement, excess fatigability, incoordination or pain.  For any finding of pain with range of motion, the examiner should state the point at which pain begins, in terms of degrees.

In addition, the examiner should specify in terms of degrees any range of motion lost due to weakened movement, excess fatigability of incoordination. 

4.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the disposition of the claims remains unfavorable, the RO should provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them an applicable opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


